
	
		II
		110th CONGRESS
		2d Session
		S. 2629
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2008
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to provide Medicaid coverage of drugs prescribed for certain research study
		  child participants. 
	
	
		1.Short titleThis Act may be cited as the
			 Nino's
			 Act.
		2.Medicaid coverage of drugs prescribed for
			 research study child participants
			(a)Mandatory coverage if State provides drug
			 coverage
				(1)State plan requirementSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)) is amended—
					(A)in paragraph (69), by striking
			 and at the end;
					(B)in paragraph (70), by striking the period
			 at the end and inserting ; and; and
					(C)by inserting after paragraph (70) the
			 following new paragraph:
						
							(71)in the case of a State plan that provides
				medical assistance for prescribed drugs under section 1905(a)(12), provide for
				such medical assistance to include coverage for any drug, biological product,
				or insulin prescribed for a child (including any such drug, product, or insulin
				that is self-administered) who—
								(A)is eligible for medical assistance under
				the State plan (including a child who is eligible only on the basis of
				paragraph (10)(A)(i)(VIII));
								(B)is a current or former participant in a
				research study conducted or funded (in whole or in part) by the National
				Institutes of Health; and
								(C)satisfies the requirements of subparagraphs
				(B), (C), and (D) of subsection
				(dd)(1).
								.
					(2)Mandatory coverage of drugs of research
			 study child participants who are not otherwise eligible for Medicaid if the
			 State offers drug coverage
					(A)In generalSection 1902(a)(10)(A)(i) of the Social
			 Security Act (42 U.S.C. 1396b(a)(10)(A)(i)) is amended—
						(i)in subclause (VI), by striking
			 or at the end;
						(ii)in subclause (VII), by adding
			 or at the end; and
						(iii)by adding at the end the following new
			 subclause:
							
								(VIII)who are research study child participants
				described in subsection (dd)(1), but only if the medical assistance made
				available by the State includes prescribed drugs under section
				1905(a)(12),
								.
						(B)Group describedSection 1902 of the Social Security Act (42
			 U.S.C. 1396a) is amended by adding at the end the following new
			 subsection:
						
							(dd)(1)Research study child participants described
				in this subsection are individuals who—
									(A)are not otherwise eligible for medical
				assistance under the State plan;
									(B)have not attained age 19;
									(C)have been certified by a physician
				participating in a research study conducted or funded (in whole or in part) by
				the National Institutes of Health to be current or former participants in such
				trial or study who have a specific disease or condition that—
										(i)is or has been successfully treated under
				such trial or study with a prescribed use of a drug, biological product, or
				insulin that is not approved under the Federal Food, Drug, and Cosmetic Act;
				and
										(ii)is likely to continue to be successfully
				treated with such drug, product, or insulin; and
										(D)do
				not have other health coverage for such drug, product, or insulin.
									(2)A
				State shall redetermine not less than every 2 years the eligibility of an
				individual for medical assistance who is eligible solely on the basis of
				subsection (a)(10)(A)(i)(VIII).
								(3)For purposes of this subsection and
				paragraphs (10)(A)(i)(VIII) and (71) of subsection (a), the term research
				study means a clinical study, including an observational (or natural
				history) study, or a clinical trial, to test an experimental
				therapy.
								.
					(C)Medical assistance limited to coverage of
			 the research or observational trial drugs, biological product, or
			 insulinSection 1902(a)(10)
			 of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter
			 following subparagraph (G)—
						(i)by striking and (XIV) and
			 inserting (XIV); and
						(ii)by inserting , and (XV) the medical
			 assistance made available to a research study child participant described in
			 subsection (dd)(1) who is eligible for medical assistance solely on the basis
			 of subparagraph (A)(10)(i)(VIII) shall be limited to medical assistance for a
			 drug, biological product, or insulin that is prescribed for the participant as
			 a result of participation in such trial or study (including any such drug,
			 product, or insulin that is self-administered) before the
			 semicolon.
						(D)Conforming amendmentSection 1903(f)(4) of such Act (42 U.S.C.
			 1396b)(f)(4)) is amended in the matter preceding subparagraph (A) by inserting
			 1902(a)(10)(A)(i)(VIII), after
			 1902(a)(10)(A)(i)(VII),.
					(b)Presumptive eligibilitySection 1920B of the Social Security Act
			 (42 U.S.C. 1396r–1b) is amended—
				(1)in the section heading, by inserting
			 or research study
			 child participants after patients;
				(2)in subsection (a), by inserting or a
			 child who is eligible for medical assistance under the State plan (including a
			 child who is eligible only on the basis of section 1902(a)(10)(A)(i)(VIII) but
			 subject to the limitation on medical assistance for such a child under clause
			 (XV) of the matter following section 1902(a)(10)(G)), is a current or former
			 participant in a research study conducted or funded (in whole or in part) by
			 the National Institutes of Health, and satisfies the requirements of
			 subparagraphs (B), (C), and (D) of section 1902(dd)(1) after
			 patients);
				(3)in subsection (b)(1)(A), by inserting
			 or subsection (a) after 1902(aa); and
				(4)in subsection (d), in the flush language
			 following paragraph (2), by striking for purposes of clause (4) of the
			 first sentence of section 1905(b) and inserting for purposes of
			 the first sentence of section 1905(b) (and, in the case of medical assistance
			 furnished to an individual described in section 1902(aa), for purposes of
			 clause (4) of such sentence).
				(c)Notice of medicaid coverage for research
			 study child participants
				(1)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Director of the Institutes of Health and State Medicaid
			 Directors, shall—
					(A)develop a written notice for child
			 participants in research studies (as defined in section 1902(dd)(3) of the
			 Social Security Act, as added by subsection (a)(2)(B)) conducted or funded (in
			 whole or in part) by the National Institutes of Health who are likely to
			 eligible for medical assistance for a drug, biological product, or insulin
			 prescribed for such participants as a result of participation in such a study
			 (including any such drug, product, or insulin that is self-administered) in
			 accordance with paragraph (10)(A)(i)(VIII) or (71) of section 1902(a) of the
			 Social Security Act (42 U.S.C. 1396a(a)) (as added by subsection (a)), of the
			 availability of such assistance; and
					(B)establish procedures for making such notice
			 available to the child participants through physicians participating in such
			 research studies or such other means as the Secretary determines
			 appropriate.
					(2)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal year 2008 and each fiscal year
			 thereafter such sums as may be necessary to carry out this subsection.
				(d)Effective
			 dateThe amendments made by
			 this section apply to medical assistance for items and services furnished on or
			 after the date of enactment of this Act, without regard to whether final
			 regulations to carry out such amendments have been promulgated.
			
